                                            Case 3:18-cv-05415-CRB Document 21 Filed 03/25/19 Page 1 of 3



                                      Gregory P. Goonan (Cal Bar # 119821)
                                  1   THE AFFINITY LAW GROUP®
                                  2   5755 Oberlin Drive, Suite 200
                                      San Diego, CA 92121
                                  3   Telephone: (858) 412-4296
                                      Facsimile: (619) 243-0088
                                  4   Email: ggoonan@affinity-law.com
                                  5
                                      Attorneys for Plaintiff
                                  6   Jason Andrew

                                  7

                                  8                                    UNITED STATES DISTRICT COURT
                                  9                                 NORTHERN DISTRICT OF CALIFORNIA
                                 10
THE AFFINITY LAW GROUP®




                                 11   JASON ANDREW, an individual,                       )
 5755 Oberlin Drive, Suite 200




                                                                                         )   CASE NO. 3:18-cv-5415-CRB
    San Diego, CA 92121




                                 12                             Plaintiff,               )
       (858) 412-4296




                                      vs.                                                )   APPLICATION AND [PROPOSED]
                                 13                                                      )   ORDER TO ALLOW FOR TELEPHONIC
                                      BERKELEYSIDE, INC., a California                   )   APPEARANCE BY PLAINTIFF’S
                                 14                                                          COUNSEL AT MARCH 29, 2019 CASE
                                      corporation,                                       )   MANAGEMENT CONFERENCE
                                 15                                                      )
                                                                Defendant.               )
                                 16                                                      )
                                                                                         )
                                 17                                                      )
                                                                                         )
                                 18
                                                                                         )
                                 19

                                 20          Pursuant to the Court’s “Notice Re Telephonic Appearance Procedures For District Judge
                                 21   Charles R. Breyer Effective January 1, 2017 (the “Telephonic Appearance Procedures”), plaintiff
                                 22   Jason Andrew (“Plaintiff”), by and through his undersigned attorneys of record, submits this
                                 23   Application to request that the Court enter an order allowing Plaintiff’s counsel to participate by
                                 24   telephone in the Case Management Conference scheduled in this matter for March 29, 2019 at 8:30
                                 25   am. Plaintiff submits that there is good cause for such order because allowing Plaintiff’s counsel,
                                 26   who is based in San Diego, to participate by telephone in the March 29 Case Management
                                 27
                                             APPLICATION AND [PROPOSED] ORDER TO ALLOW FOR TELEPHONIC
                                 28            APPEARANCE BY PLAINTIFF’S COUNSEL AT MARCH 29, 2019 CASE
                                                              MANAGEMENT CONFERENCE
                                                                                         1
                                           Case 3:18-cv-05415-CRB Document 21 Filed 03/25/19 Page 2 of 3




                                  1   Conference will conserve party resources.

                                  2          Defendant’s counsel has advised Plaintiff’s counsel that they do not oppose a telephone

                                  3   appearance by Plaintiff’s counsel. Plaintiff’s counsel will comply in full with the Telephonic

                                  4   Appearance Procedures.

                                  5

                                  6

                                  7
                                      DATED: March 25, 2019                       THE AFFINITY LAW GROUP
                                  8
                                  9
                                                                                  By: /s/ Gregory P. Goonan
                                 10                                                  Gregory P. Goonan
                                                                                     Attorneys for Plaintiff
THE AFFINITY LAW GROUP®




                                 11
 5755 Oberlin Drive, Suite 200




                                                                                     Jason Andrew
    San Diego, CA 92121




                                 12
       (858) 412-4296




                                 13

                                 14

                                 15

                                 16

                                 17

                                 18

                                 19

                                 20

                                 21

                                 22

                                 23

                                 24

                                 25

                                 26

                                 27
                                            APPLICATION AND [PROPOSED] ORDER TO ALLOW FOR TELEPHONIC
                                 28           APPEARANCE BY PLAINTIFF’S COUNSEL AT MARCH 29, 2019 CASE
                                                             MANAGEMENT CONFERENCE
                                                                                        2
                                           Case 3:18-cv-05415-CRB Document 21 Filed 03/25/19 Page 3 of 3



                                                                      [PROPOSED] ORDER
                                  1

                                  2         The Court, having considered the foregoing Application, and good cause
                                  3   appearing, hereby grants Plaintiff’s counsel leave to participate by telephone in the
                                  4   March 29, 2019 Case Management Conference.
                                  5         IT IS SO ORDERED.
                                  6

                                  7

                                  8   Dated: March __, 2019
                                  9

                                 10                                          _________________________
                                                                             Hon. Charles R. Breyer
THE AFFINITY LAW GROUP®




                                 11
 5755 Oberlin Drive, Suite 200




                                                                             United States District Judge
    San Diego, CA 92121




                                 12
       (858) 412-4296




                                 13

                                 14

                                 15

                                 16

                                 17

                                 18

                                 19

                                 20

                                 21

                                 22

                                 23

                                 24

                                 25

                                 26

                                 27
                                            APPLICATION AND [PROPOSED] ORDER TO ALLOW FOR TELEPHONIC
                                 28           APPEARANCE BY PLAINTIFF’S COUNSEL AT MARCH 29, 2019 CASE
                                                             MANAGEMENT CONFERENCE
                                                                                 3
